DETAILED ACTION
	
This rejection is in response to Amendments filed on 04/29/2022.
	Claims 1-20 are currently pending and have been examined. 
	Claims 1-20 are currently amended.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of app. no. 15/872,926 filed on 01/16/2018 and 14/192,818 filed on 02/27/2014.

Response to Arguments
Applicant’s arguments, see page 10, filed 04/29/2022, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection has been withdrawn. 
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive. 
With respect to Applicant’s arguments on pages 7-9 of remarks filed 04/29/2022 that the claims are integrated into a practical application of improving a user interface flow associated with an online purchase to facilitate faster checkout and avoid multi-page review process leading to lost sales, Examiner respectfully disagrees.
To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(a).
 Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. When determining whether a claim simply recites a judicial exception with the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer, examiners may consider the following: (1) whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". See MPEP § 2106.05(f).
The claimed invention involves merely using a computer to receive a transaction request, retrieve and extract payment information from cookies, and present payment options via a user interface for a user to select and processing the payment based on selected payment option.  The user interface is merely used as a tool to receive and present payment information, therefore it is unclear how exactly the user interface is improved by this invention. Applicant points to paragraph [0003-0004] of their specification which discusses how the invention prevents lost sales caused by incomplete payment sessions. However, lost sales is a commercial problem rather than a technical problem that is being solved or improved by the claimed invention. Therefore, the claimed invention is not integrated into a practical application since it is unclear how the user interface is improved.
With respect to Applicant’s arguments on pages 8-10 of remarks filed on 04/29/2022 that the claimed invention is similar to Example 37 (e.g. displaying icons based on usage) by presenting a different user interface (e.g. one-page checkout) and Example 42 (e.g. collecting and consolidating data into a standardized format) of PEG, Examiner respectfully disagrees.
The claimed invention involves presenting payment information based on cookie information for a user to select on a user interface which does not improve the user interface like Example 37 which involves automatically moving the most used icons on the GUI based on usage data. Example 42 is related to converting information input by user into a standardized format which is totally unrelated to the claimed invention related to presenting payment options to a user based on stored cookie data for a user to select the payment option to process a transaction. The claimed invention is silent regarding conversion of a data into a different format. Therefore, the claimed invention does not provide an improved interface by presenting and receiving a selection via user interface which is also not analogous to Examples 37 and 42. 
Applicant’s arguments with respect to prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-7 are directed to a system, claims 8-14 are directed to a method, and claims 15-20 are directed to a medium each of which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under revised step 2 of the 2019 PEG:
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.
Regarding representative independent claim 1, the claim sets forth a system for processing and determining funding for transaction, in the following limitations:
receiving,…, a request to process a transaction between a user…and a merchant…, the request including an input indicating a streamlined checkout;
retrieving, based on the request and…, cookies storing information that is related to a primary funding source and a back-up funding source associated with an account with a payment service provider and that is captured during a previous session with the device;
receiving,…, a selection of one of the primary funding source or the back-up funding source; 
processing the transaction based in part on the selection; 
The above-recited limitations set forth an arrangement to process and determine funding for a transaction.  This arrangement amounts to certain methods of organizing human activity such as fundamental economic practices involving receiving a request to process a transaction and processing a transaction based on selected funding information and the retrieved cookies information regarding previous sessions. Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
a system comprising: a non-transitory memory; and one or more hardware processors in communication with the non-transitory memory and configured to perform operations comprising: (1)
receiving, from a merchant website, a request to process a transaction between a user associated with a device and a merchant associated with the merchant website;… extracting, from the cookies, the information related to the primary funding source and the back-up funding source; without requiring the user to login to the account with the payment service provider, presenting, via a user interface of the device, the information related to the primary funding source and the back-up funding source; and receiving, via the user interface, a selection…; subsequent to the processing the transaction, redirecting the device back to the merchant website. (1, 8, 15); 
wherein the cookies further store user identification information associated with the user (3, 10, 17);
wherein the cookies are stored on a portion of a memory of the device associated with a web browser (4, 11, 18);
wherein the streamlined checkout includes a one-page checkout processing service (5, 12, 19);
presenting, via the user interface of the device, user information for the transaction that is editable by the user during a checkout process (6, 13, 20);
..presented on a pop-up window external to the merchant website (7 &14);
one or more hardware processors (8)
a non-transitory machine-readable medium comprising instructions which, when executed by a computer system (15).
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims and dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
a system comprising: a non-transitory memory; and one or more hardware processors in communication with the non-transitory memory and configured to perform operations comprising: (1)
receiving, from a merchant website, a request to process a transaction between a user associated with a device and a merchant associated with the merchant website;… extracting, from the cookies, the information related to the primary funding source and the back-up funding source; without requiring the user to login to the account with the payment service provider, presenting, via a user interface of the device, the information related to the primary funding source and the back-up funding source; and receiving, via the user interface, a selection…; subsequent to the processing the transaction, redirecting the device back to the merchant website. (1, 8, 15); 
wherein the cookies further store user identification information associated with the user (3, 10, 17);
wherein the cookies are stored on a portion of a memory of the device associated with a web browser (4, 11, 18);
wherein the streamlined checkout includes a one-page checkout processing service (5, 12, 19);
presenting, via the user interface of the device, user information for the transaction that is editable by the user during a checkout process (6, 13, 20);
..presented on a pop-up window external to the merchant website (7 &14);
one or more hardware processors (8)
a non-transitory machine-readable medium comprising instructions which, when executed by a computer system (15).
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
For these reasons, the claims are rejected under 35 U.S.C. 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5, 8-10, 12, and 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US Patent No. 9830587 B1, hereinafter “Bell”) in view of Koskelainen et al. (US Pub. No. 20130046656 A1, hereinafter “Koskelainen”). 

Regarding claims 1, 8, and 15
Bell discloses a system comprising: a non-transitory memory; and one or more hardware processors in communication with the non-transitory memory and configured to perform operations comprising (Bell, C16, L14-28: processor; C15, L27-45: non-transitory computer readable storage): 
receiving, from a merchant website, a request to process a transaction between a user associated with a device and a merchant associated with the merchant website, the request including an input indicating a streamlined checkout (Bell, C8, L42-55: user of mobile device makes decision to purchase good during shopping session by selecting purchase option and device submits request; C3, L7-26: checkout with pre-filled form; C3, L27-39: PayPal; C7, L25-40: online merchant provides web-based shopping for users to shop and purchase goods online); 
retrieving, based on the request and from the device, cookies storing information that is related to a primary funding source and a back-up funding source associated with an account with a payment service provider and that is captured during a previous session with the device; extracting, from the cookies, the information related to the primary funding source and the back-up funding source  (Bell, C3, L7-26: remember customer from previous purchase transaction and reading the customer's cookies file, and pre-fill the form with the information and retrieves the stored customer's information for purchases; C5, L9-18:  a list of payment types previously defined and stored by the mobile device user is retrieved);
…, presenting, via a user interface of the client device, the information related to the primary funding source and the back-up funding source; receiving, via the user interface, a selection of one of the primary funding source or the back-up funding source; and processing the transaction based in part on the selection (Bell, C5, L9-25:  a list of payment types previously defined and stored by the mobile device user is presented, user selects payment type, and payment form populated automatically; C8, L55-67: select payment type from list; C9, L17: finalize and transmit purchase request for direct payment processing upon user confirmation; C14, L10-20: touch screen displays text/graphics to user).  
Bell does not explicitly teach: 
without requiring the user to login to the account with the payment service provider, presenting, via a user interface of the device, the information…
subsequent to the processing the transaction, redirecting the device back to the merchant website.
However, Koskelainen teaches that it is known to include: 
without requiring the user to login to the account with the payment service provider, presenting, via a user interface of the device, the information…(Koskelainen, [0010]:  user is not required to provide any details like a user name (e.g. the user ID) or a password to access the payment system and after the payment transaction concludes, the web browser of the user's browsing device receives and displays notification of the completed payment)
subsequent to the processing the transaction, redirecting the device back to the merchant website (Koskelainen, [0028]: payment response may contain a confirmation approving the payment request, when this is transmitted to the merchant website 110, thereby completing the transaction and enabling the user 102 to access the purchased online content; [0021] and [0036]:  the online content (e.g. online newspaper) is displayed to the user 102 on the browsing device 116 in response to the payment response received; [0040]: the online merchant 104 is an online content provider; [0047]: After the merchant Web server 108 receives the payment authentication message from the web browser 114, the online content is displayed to the user).
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the known technique of Bell with Koskelainen to include the aforementioned limitations since such a modification would be predictable. Specifically, Bell would continue to teach presenting via a user interface the payment information except now without requiring a user to login, information is presented according to the teachings of Koskelainen in order to purchase goods faster without logging in. This is a predictable result of the combination. (Koskelainen, [0005]-[0007]).


Regarding claims 2, 9, and 16 
The combination of Bell and Koskelainen teaches the system of claim 1, wherein the information associated with the primary and the back-up funding source is partially masked (Bell, C9, L1-5: hide or suppress part of the payment information which may be displayed on the mobile device; C5, L9-25:  a list of payment types previously defined and stored by the mobile device user is presented).
  


Regarding claims 3, 10, and 17 
The combination of Bell and Koskelainen teaches the system of claim 1, wherein the cookies further store user identification information associated with the user (Koskelainen, [0025]: identification cookie contains a profile of the user for the browsing device 116 which is stored on the web browser; [0034]: stores information about the user 102 and the merchant 104, including the user identification cookies ).  


Regarding claims 5, 12, and 19 
The combination of Bell and Koskelainen teaches the system of claim 1, wherein the streamlined checkout includes a one-page checkout processing service (Bell, C3, L7-39: checkout with pre-filled form and PayPal; Bell, C5, L9-55: payment form populated automatically and using one simple interface for online purchases).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bell and Koskelainen as applied to claim 1 above, and further in view of Marks (Pub. No.: US 2003/0040973 A1, hereinafter “Marks”).
 
Regarding claims 6, 13, and 20 
The combination of Bell and Koskelainen teaches the system of claim 1, except for: 
wherein the operations further comprise: presenting, via the user interface of the device, user information for the transaction that is editable by the user during a checkout process.
However, Marks teaches that it is known to include:
wherein the operations further comprise: presenting, via the user interface of the device, user information for the transaction that is editable by the user during a checkout process (Marks, FIG. 3, [0011]: The user can modify the order; [0009]: If no buyer cookie is delivered to the server at checkout, the shopper is presented with a screen like FIG. 3 to input data; [0031-0032]: modify or edit a stored records). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the known technique of Bell and Koskelainen with Marks to include the aforementioned limitations since such a modification would be predictable. Specifically, Bell and Koskelainen would continue to teach cookies during transaction processing except that cookies not stored may be updated and edited at checkout according to the teachings of Marks. This is a predictable result of the combination. (Marks, [0012-0013]).

 	Claims 4, 7, 11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bell and Koskelainen teaches as applied to claim 1 above, and further in view of Stewart et al. (Pub. No.: US 20140324741 A1, hereinafter “Stewart”)  

Regarding claims 4, 11, and 18 
The combination of Bell and Koskelainen teaches the system of claim 1, wherein the cookies are stored on …the device associated with a web browser (Koskelainen, [0025]: identification cookie contains a profile of the user for the browsing device 116 which is stored on the web browser; [0034]: stores information about the user 102 and the merchant 104, including the user identification cookies ).
The combination of Bell and Koskelainen do not teach:
stored on a portion of a memory of the device (emphasis added);
However, Stewart teaches that it is known to include:
stored on a portion of a memory of the device (emphasis added) (Stewart, [0053]: portions of hardware components for storing data; [0088]: store data in the memory);
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Bell and Koskelainen with Stewart to include the aforementioned limitations since such a modification would be predictable. Specifically, Bell and Koskelainen would continue to teach storing cookies except that data is stored on a portion of a memory according to the teachings of Stewart. This is a predictable result of the combination. (Stewart, [0053]).

Regarding claims 7 and 14 
The combination of Bell and Koskelainen teaches the system of claim 5, wherein the information associated with the primary funding source and the back-up funding source is presented … (Bell, C3, L7-39: checkout with pre-filled form and PayPal; Bell, C5, L9-55: payment form populated automatically into a merchant specific form and using one simple interface for online purchases and a list of payment types previously defined and stored by the mobile device user is presented).
The combination of Bell and Koskelainen do not teach 
presented on a pop-up window external to merchant website (emphasis added).
However, Stewart teaches that it is known to include:
presented on a pop-up window external to merchant website (emphasis added) (Stewart, [0023]: overlay window or box displayed as web page external to system).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Bell and Koskelainen with Stewart to include the aforementioned limitations since such a modification would be predictable. Specifically, Bell and Koskelainen would continue to teach presenting a checkout page except that the checkout page is presented as a pop-up external to website according to the teachings of Stewart. This is a predictable result of the combination. (Stewart, [0023]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as Rothman et al. (US Pub. No. 2014/0046780 A1) related to single page checkout and non-patent literature related to retrieving personal information from cookies as Reference-U on PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LATASHA D RAMPHAL/
Examiner, Art Unit 3684                                                                                                                                                                                             
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684